[Cite as State v. Long, 2011-Ohio-6381.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                             :          APPEAL NO. C-110139
                                                      TRIAL NO. B-0402803
        Plaintiff-Appellee,                :
                                                           O P I N I O N.
        vs.                                :

JOHN W. LONG,                              :

        Defendant-Appellant.               :



Criminal Appeal From: Hamilton County Court of Common Pleas

Appeal Dismissed

Date of Judgment Entry on Appeal: December 14, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Appellee,

John W. Long, pro se.




Please note: We have removed this case from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS



Per Curiam.

       {¶1}   Defendant-appellant John W. Long presents on appeal a single

assignment of error challenging the Hamilton County Common Pleas Court’s entry

denying his application for DNA testing. Because the entry from which Long appeals

is not a final appealable order, we dismiss the appeal.

       {¶2}   Long was convicted of murder in 2004. He unsuccessfully challenged

his conviction in direct appeals to this court and to the Ohio Supreme Court. See

State v. Long (Oct. 26, 2005), 1st Dist. No. C-040643, appeal not accepted for

review, 108 Ohio St.3d 1489, 2006-Ohio-962, 843 N.E.2d 794.

       {¶3}   In December 2010, we remanded Long’s case to the common pleas

court for correction of his sentence upon our determination that the sentence was

void to the extent that it included an unauthorized term of postrelease control. See

State v. Long, 1st Dist. No. C-100285, 2010-Ohio-6115. In January 2011, the court

corrected the sentence.

       {¶4}   Meanwhile, in May 2010, Long had applied under R.C. 2953.71 et seq.

for DNA testing of biological evidence found at the crime scene. The common pleas

court denied the application, and this appeal followed.

       {¶5}   Whether a court accepts or rejects an application for DNA testing of

biological evidence, the court must memorialize its decision in “a judgment and

order * * * that includes * * * the reasons for the acceptance or rejection as applied

to the criteria and procedures set forth in [R.C.] 2953.71 to 2953.81.” See R.C.

2953.73(D) (emphasis added).         A judgment entry accepting or rejecting an

application for DNA testing that does not include the statutorily mandated “reasons”

for the court’s decision is not a final appealable order. See State v. Thomas, 1st Dist.




                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS



No. C-050245, 2005-Ohio-6823, ¶14 (citing State v. Mapson [1982], 1 Ohio St.3d

217, 438 N.E.2d 910); accord State v. Lemons, 11th Dist. No. 2010-T-0008, 2010-

Ohio-1445, ¶5; State v. Hayden, 2nd Dist. No. 20747, 2005-Ohio-4025; State v.

Newell, 8th Dist. No. 85280, 2005-Ohio-2853, ¶6; State v. Hickman, 9th Dist. No.

22279, 2005-Ohio-472, ¶10. Cf. State v. Price, 165 Ohio App.3d 198, 2006-Ohio-

180, 845 N.E.2d 559, ¶12; State v. Smith, 8th Dist. No. 87937, 2007-Ohio-2369, ¶10

(remanding to the common pleas court to provide a detailed explanation of its

conclusion in its entry that DNA testing would not be outcome-determinative).

       {¶6}    The common pleas court entered its judgment “overrul[ing]” Long’s

“motion” for DNA testing upon “find[ing] the said motion not well taken.” Because

the entry rejecting Long’s application did not conform with R.C. 2953.73(D)’s

mandate that the entry include the court’s reasons for the rejection, the entry did not

constitute a final appealable order. Accordingly, we dismiss the appeal.

                                                                        Appeal dismissed.

DINKELACKER, P.J., HILDEBRANDT and HENDON, JJ.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             3